Exhibit 10.6

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 29,
2008, is made by and among NexCen Brands, Inc., a Delaware corporation (the
“Company”), Great American Cookie Company Franchising, LLC, a Delaware limited
liability company (“GACCF”), Great American Manufacturing, LLC, a Delaware
limited liability company (“GAM,” and collectively with GACCF, the “Sellers”).

 

WHEREAS, the Company, the Sellers, NexCen Asset Acquisition, LLC, a Delaware
limited liability company (“Buyer”), and Mrs. Fields Famous Brands, LLC, a
Delaware limited liability company, have entered into that certain Asset
Purchase Agreement, dated as of January 29, 2008 (the “Purchase Agreement”),
pursuant to which Buyer has agreed to acquire certain of the assets that relate
to the operation of GACCF and GAM; and

 

WHEREAS, on the terms and conditions set forth in the Purchase Agreement, the
Company has agreed to grant, to the Holders certain registration rights as set
forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.             Definitions.  All capitalized terms used but not defined herein
shall have the meanings given to such terms in the Purchase Agreement.  For the
purposes of this Agreement, the following terms shall have the respective
meanings set forth below or elsewhere in this Agreement as referred to below:

 

“Parent Shares” shall mean those shares of Common Stock issued to the Sellers
upon the Closing (including the shares of Common Stock that constitute the
Indemnity Escrow Amount).

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean common stock, par value $0.01 per share, of the
Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Holder” means the Sellers, for so long as they own any Registrable Securities,
and each of their respective permitted successors, assigns and direct and
indirect transferees who become beneficial owners of Registrable Securities.

 

“Prospectus” means the prospectus (including any preliminary prospectus and/or
any final prospectus filed pursuant to Rule 424(b) under the Securities Act and
any prospectus that discloses information previously omitted from a prospectus
filed as part of an effective registration statement in reliance on Rule 430A,
Rule 430B or Rule 430C under the Securities Act) included in a Registration
Statement, as amended or supplemented by any prospectus supplement or any Issuer
Free Writing Prospectus (as defined in Rule 433(h) under the Securities Act)
with respect to the terms of the offering or any portion of the Registrable
Securities covered

 

--------------------------------------------------------------------------------


 

by such Registration Statement and by all other amendments and supplements to
such prospectus, including all material incorporated by reference in such
prospectus and all documents filed after the date of such prospectus by the
Company under the Exchange Act and incorporated by reference therein.

 

“Registrable Securities” shall mean, collectively, the Parent Shares issued to
the Sellers pursuant to the Purchase Agreement, and any other securities issued
or issuable with respect to the Parent Shares by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise; provided, however, that such
Parent Shares shall cease to be Registrable Securities for purposes of this
Agreement when it no longer is a Restricted Security.

 

“Required Holders” shall mean, at the relevant time of reference thereto, those
Holders holding, in the aggregate, fifty percent (50%) of the Registrable
Securities then outstanding and then held by all Holders.

 

“Restricted Security” or “Restricted Securities” means any share of Common Stock
except any that (i) has been registered pursuant to an effective registration
statement under the Securities Act and sold in a manner contemplated by the
prospectus included in such registration statement; (ii) has been transferred by
the Holder in compliance with the resale provisions of Rule 144 under the
Securities Act (or any successor provision thereto); or (iii) otherwise has been
transferred by the Holder and a new certificate representing a share of Common
Stock not subject to any stop transfer order or any other transfer restrictions
has been delivered by or on behalf of the Company.

 

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.

 


2.     REGISTRATION AND SALE.


 


(A)   REGISTRATION AND SALE. SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
SECTION 2(A) AND SECTIONS 2(C) AND 7(H) BELOW, THE COMPANY SHALL FILE AS SOON AS
REASONABLY PRACTICABLE AFTER THE CLOSING DATE BUT IN NO EVENT LATER THAN 180
DAYS (THE “FILING DATE”) OF THE CLOSING DATE, A REGISTRATION STATEMENT ON
FORM S-3 (OR COMPARABLE OR SUCCESSOR SHORT FORM REGISTRATION STATEMENT OR OTHER
REGISTRATION STATEMENT SHOULD FORM S-3 BE UNAVAILABLE) UNDER THE SECURITIES ACT
TO REGISTER FOR RESALE ALL REGISTRABLE SECURITIES (A “REGISTRATION STATEMENT”),
UNLESS THE COMPANY IS UNABLE TO DO SO AS A RESULT OF THE COMMISSION BEING UNABLE
TO ACCEPT SUCH FILING DUE TO UNAVOIDABLE DOWNTIME OF THE EDGAR FILING SYSTEM
THROUGH NO FAULT OF THE COMPANY AND SUCH OBLIGATION TO FILE THE REGISTRATION
STATEMENT SHALL BE EXTENDED UNTIL SUCH DELAY IS RESOLVED.  THE COMPANY SHALL USE
ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH REGISTRATION STATEMENT TO
BECOME EFFECTIVE AS SOON AS POSSIBLE AFTER FILING AND TO REMAIN EFFECTIVE FOR
THE PERIOD ENDING ON THE EARLIER OF (X) THE TERMINATION DATE (AS DEFINED BELOW)
AND (Y) THE DATE ON WHICH THERE ARE NO REGISTRABLE SECURITIES COVERED BY THE
REGISTRATION STATEMENT, PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO
MAINTAIN THE EFFECTIVENESS OF A REGISTRATION STATEMENT TO THE EXTENT THAT A
SUBSEQUENTLY FILED REGISTRATION STATEMENT REGISTERS THE RESALE OF THE
REGISTRABLE SECURITIES.


 


(B)           THE REGISTRATION STATEMENT SHALL BE FILED AS A “SHELF”
REGISTRATION STATEMENT


 


2

--------------------------------------------------------------------------------



 


PURSUANT TO RULE 415 UNDER THE SECURITIES ACT (OR ANY SUCCESSOR RULE) AND SHALL
COVER THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY THE REGISTRATION
STATEMENT IN ONE OR MORE UNDERWRITTEN OFFERINGS, BLOCK TRANSACTIONS, BROKER
TRANSACTIONS, AT-MARKET TRANSACTIONS AND IN SUCH OTHER MANNER OR MANNERS AS MAY
REASONABLY BE SPECIFIED BY THE REQUIRED HOLDERS.  THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY
EFFECTIVE (IN ACCORDANCE WITH THE LAST SENTENCE OF THE FIRST PARAGRAPH OF
SECTION 2(A)), AND IN FURTHERANCE OF SUCH OBLIGATION, SHALL SUPPLEMENT OR AMEND
SUCH REGISTRATION STATEMENT IF, AS AND WHEN REQUIRED BY THE RULES, REGULATIONS
AND INSTRUCTIONS APPLICABLE TO THE FORM USED BY THE COMPANY FOR SUCH
REGISTRATION OR BY THE SECURITIES ACT OR BY ANY OTHER RULES AND REGULATIONS
THEREUNDER APPLICABLE TO SHELF REGISTRATIONS.


 


(C)   BLACKOUT PERIODS.


 


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IF AT
ANY TIME AFTER THE FILING OF THE REGISTRATION STATEMENT, THE COMPANY, BY WRITTEN
NOTICE TO THE HOLDERS (A “SUSPENSION NOTICE”), MAY DIRECT THE HOLDERS TO SUSPEND
SALES OF THE REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT FOR
SUCH TIMES AS THE COMPANY REASONABLY MAY DETERMINE IS NECESSARY AND ADVISABLE
(BUT IN NO EVENT FOR MORE THAN (X) AN AGGREGATE OF NINETY (90) DAYS IN ANY
ROLLING TWELVE (12) MONTH PERIOD COMMENCING ON THE DATE OF THIS AGREEMENT OR
(Y) MORE THAN SIXTY (60) DAYS IN ANY ROLLING 90-DAY PERIOD), IF ANY OF THE
FOLLOWING EVENTS SHALL OCCUR:  (1) A MAJORITY OF THE BOARD OF DIRECTORS OF THE
COMPANY SHALL HAVE DETERMINED IN GOOD FAITH THAT (A) THE OFFER OR SALE OF ANY
REGISTRABLE SECURITIES WOULD MATERIALLY IMPEDE, DELAY OR INTERFERE WITH ANY
MATERIAL PROPOSED FINANCING, OFFER OR SALE OF SECURITIES, ACQUISITION, MERGER,
TENDER OFFER, BUSINESS COMBINATION, CORPORATE REORGANIZATION OR OTHER
SIGNIFICANT TRANSACTION INVOLVING THE COMPANY OR (B) AFTER THE ADVICE OF
COUNSEL, THE SALE OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT WOULD REQUIRE DISCLOSURE OF NON-PUBLIC MATERIAL INFORMATION NOT
OTHERWISE REQUIRED TO BE DISCLOSED UNDER APPLICABLE LAW OR (2) A MAJORITY OF THE
BOARD OF DIRECTORS OF THE COMPANY SHALL HAVE DETERMINED IN GOOD FAITH, AFTER THE
ADVICE OF COUNSEL, THAT THE COMPANY IS REQUIRED BY LAW, RULE OR REGULATION TO
SUPPLEMENT THE REGISTRATION STATEMENT OR FILE A POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT IN ORDER TO INCORPORATE INFORMATION INTO THE REGISTRATION
STATEMENT FOR THE PURPOSE OF (A) INCLUDING IN THE REGISTRATION STATEMENT ANY
PROSPECTUS REQUIRED UNDER SECTION 10(A)(3) OF THE SECURITIES ACT; (B) REFLECTING
IN THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT ANY FACTS OR EVENTS
ARISING AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT (OR OF THE MOST
RECENT POST-EFFECTIVE AMENDMENT) THAT, INDIVIDUALLY OR IN THE AGGREGATE,
REPRESENTS A FUNDAMENTAL CHANGE IN THE INFORMATION SET FORTH THEREIN; OR
(C) INCLUDING IN THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT ANY
MATERIAL INFORMATION WITH RESPECT TO THE PLAN OF DISTRIBUTION NOT DISCLOSED IN
THE REGISTRATION STATEMENT OR ANY MATERIAL CHANGE TO SUCH INFORMATION.  ANY
PERIOD IN WHICH THE USE OF THE REGISTRATION STATEMENT HAS BEEN SUSPENDED IN
ACCORDANCE WITH THIS SECTION 2(C) IS SOMETIMES REFERRED TO HEREIN AS A “BLACKOUT
PERIOD.”  UPON THE OCCURRENCE OF ANY SUCH SUSPENSION, THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO CAUSE THE REGISTRATION STATEMENT TO BECOME EFFECTIVE
OR TO PROMPTLY AMEND OR SUPPLEMENT THE REGISTRATION STATEMENT ON A
POST-EFFECTIVE BASIS OR TO TAKE SUCH ACTION AS IS NECESSARY TO MAKE RESUMED USE
OF THE REGISTRATION STATEMENT, SO AS TO PERMIT THE HOLDERS TO RESUME SALES OF
THE REGISTRABLE SECURITIES AS SOON AS POSSIBLE.


 


(II)           NO HOLDER SHALL EFFECT ANY SALES OF THE REGISTRABLE SECURITIES


 


3

--------------------------------------------------------------------------------



 


PURSUANT TO SUCH REGISTRATION STATEMENT (OR SUCH FILINGS) AT ANY TIME AFTER IT
HAS RECEIVED A SUSPENSION NOTICE FROM THE COMPANY AND PRIOR TO RECEIPT OF AN END
OF SUSPENSION NOTICE (AS DEFINED BELOW).  IF SO DIRECTED BY THE COMPANY, EACH
HOLDER WILL DELIVER TO THE COMPANY ALL COPIES (OTHER THAN PERMANENT FILE COPIES)
THEN IN SUCH HOLDER’S POSSESSION OF THE PROSPECTUS COVERING THE REGISTRABLE
SECURITIES AT THE TIME OF RECEIPT OF THE SUSPENSION NOTICE.  ANY HOLDER MAY
RECOMMENCE EFFECTING SALES OF THE REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT (OR SUCH FILINGS) FOLLOWING FURTHER NOTICE TO SUCH EFFECT
(AN “END OF SUSPENSION NOTICE”) FROM THE COMPANY, WHICH END OF SUSPENSION NOTICE
SHALL BE GIVEN BY THE COMPANY TO THE HOLDERS IN THE MANNER DESCRIBED ABOVE
PROMPTLY FOLLOWING THE CONCLUSION OF ANY SUSPENSION EVENT AND ITS EFFECT.  UNTIL
THE END OF SUSPENSION NOTICE IS SO GIVEN TO THE HOLDERS, THE COMPANY’S
OBLIGATIONS UNDER SECTION 3 TO UPDATE OR KEEP CURRENT THE REGISTRATION STATEMENT
AND THE HOLDERS’ RIGHT TO SELL REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT SHALL BE SUSPENDED, PROVIDED THAT SUCH SUSPENSION SHALL
NOT EXCEED THE PERIODS SPECIFIED IN SECTION 2(C)(I) ABOVE.


 


(D)   THE COMPANY SHALL BE ENTITLED TO INCLUDE IN THE REGISTRATION STATEMENT
FILED OR TO BE FILED BY THE COMPANY PURSUANT TO SECTION 2(A) ABOVE SHARES OF THE
CAPITAL STOCK OF THE COMPANY TO BE SOLD BY THE COMPANY FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF ANY OTHER SHAREHOLDER OF THE COMPANY EXCEPT AS AND TO THE
EXTENT THAT, SUCH INCLUSION WOULD REDUCE THE NUMBER OF REGISTRABLE SECURITIES
REGISTERED ON SUCH REGISTRATION STATEMENT.


 


3.     FURTHER OBLIGATIONS OF THE COMPANY.  IN CONNECTION WITH THE REGISTRATION
STATEMENT, THE COMPANY AGREES THAT IT SHALL ALSO USE ITS REASONABLE BEST EFFORTS
TO DO THE FOLLOWING:

 


(A)           PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
POST-EFFECTIVE AMENDMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS USED
IN CONNECTION THEREWITH AS MAY BE NECESSARY UNDER APPLICABLE LAW TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE FOR THE APPLICABLE PERIOD; AND CAUSE EACH
PROSPECTUS TO BE SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT OR ISSUER
FREE WRITING PROSPECTUS (AS DEFINED IN RULE 433(H) UNDER THE SECURITIES ACT),
AND CAUSE THE PROSPECTUS AS SO SUPPLEMENTED OR ANY SUCH ISSUER FREE WRITING
PROSPECTUS, AS THE CASE MAY BE, TO BE FILED PURSUANT TO RULE 424 OR RULE 433,
RESPECTIVELY (OR ANY SIMILAR PROVISION THEN IN FORCE) UNDER THE SECURITIES ACT
AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT, THE EXCHANGE ACT AND
THE RULES AND REGULATIONS APPLICABLE TO IT WITH RESPECT TO THE DISPOSITION OF
ALL REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT IN ACCORDANCE
WITH EACH HOLDER’S INTENDED METHOD OF DISPOSITION SET FORTH IN THE REGISTRATION
STATEMENT;


 


(B)           FURNISH TO EACH HOLDER OFFERING REGISTRABLE SECURITIES UNDER THE
REGISTRATION STATEMENT (A) AFTER THE SAME IS PREPARED AND PUBLICLY DISTRIBUTED,
FILED WITH THE COMMISSION, OR RECEIVED BY THE COMPANY, ONE COPY OF THE
REGISTRATION STATEMENT, EACH PROSPECTUS, EACH ISSUER FREE WRITING PROSPECTUS,
AND EACH AMENDMENT OR SUPPLEMENT TO ANY OF THE FOREGOING, AND (B) SUCH NUMBER OF
COPIES OF THE PROSPECTUS, EACH ISSUER FREE WRITING PROSPECTUS, AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO, AS THE HOLDERS MAY REASONABLY REQUEST TO
FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY THE HOLDERS;


 


4

--------------------------------------------------------------------------------



 


(C)           REGISTER OR QUALIFY THE REGISTRABLE SECURITIES COVERED BY THE
REGISTRATION STATEMENT UNDER THE SECURITIES OR “BLUE SKY” LAWS OF SUCH
JURISDICTIONS WITHIN THE UNITED STATES AS EACH HOLDER SHALL REASONABLY REQUEST
UNLESS AN AVAILABLE EXEMPTION TO SUCH REGISTRATION OR QUALIFICATION REQUIREMENTS
IS THEN AVAILABLE; PROVIDED THAT THE COMPANY SHALL NOT BE OBLIGATED TO REGISTER
OR QUALIFY SUCH REGISTRABLE SECURITIES IN ANY JURISDICTION IN WHICH SUCH
REGISTRATION OR QUALIFICATION WOULD REQUIRE THE COMPANY (A) TO SUBJECT ITSELF TO
GENERAL TAXATION IN ANY SUCH JURISDICTION, (B) FILE ANY GENERAL CONSENT TO
SERVICE OF PROCESS, OR (C) TO QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE
IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SECTION 3(C);


 


(D)           TIMELY FILE WITH THE COMMISSION SUCH INFORMATION AS THE COMMISSION
MAY PRESCRIBE UNDER SECTIONS 13 OR 15(D) OF THE EXCHANGE ACT, AND OTHERWISE USE
COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT THE PUBLIC INFORMATION
REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT ARE SATISFIED WITH RESPECT TO
THE COMPANY;


 


(E)           NOTIFY THE HOLDERS PROMPTLY IN WRITING (A) OF ANY COMMENTS BY THE
COMMISSION WITH RESPECT TO THE REGISTRATION STATEMENT OR THE PROSPECTUS, OR ANY
REQUEST BY THE COMMISSION FOR THE AMENDING OR SUPPLEMENTING THEREOF OR FOR
ADDITIONAL INFORMATION WITH RESPECT THERETO, (B) OF THE ISSUANCE BY THE
COMMISSION OF ANY STOP ORDER OR OTHER SUSPENSION OF THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT WHICH IS KNOWN TO THE COMPANY OR THE INITIATION OF ANY
PROCEEDINGS FOR THAT PURPOSE WHICH ARE KNOWN TO THE COMPANY AND (C) OF THE
RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
QUALIFICATION OF SUCH REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE
INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSES; AND


 


(F)            AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE OF SUCH EVENT,
NOTIFY THE HOLDERS OF THE OCCURRENCE OF ANY EVENT OF WHICH THE COMPANY HAS
KNOWLEDGE, AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN THE REGISTRATION
STATEMENT, AS THEN IN EFFECT, OR ANY ISSUER FREE WRITING PROSPECTUS, TAKEN AS A
WHOLE WITH THE PROSPECTUS, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, AND TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY
PREPARE AN AMENDMENT TO THE REGISTRATION STATEMENT AND SUPPLEMENT TO THE
PROSPECTUS TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND DELIVER A NUMBER OF
COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO THE HOLDERS AS THE HOLDERS MAY
REASONABLY REQUEST.


 

4.             Obligations of the Holders.  In connection with the registration
of the Registrable Securities, the Holders shall have the following obligations:

 


(A)   IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO
COMPLETE THE REGISTRATION PURSUANT TO THIS AGREEMENT OF THE REGISTRABLE
SECURITIES OF EACH HOLDER THAT SUCH HOLDER SHALL FURNISH TO THE COMPANY IN
WRITING SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY
IT, AND THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY
IT, AS SHALL BE REASONABLY REQUIRED TO EFFECT THE REGISTRATION OF SUCH
REGISTRABLE SECURITIES, AND SUCH HOLDER SHALL EXECUTE SUCH DOCUMENTS IN
CONNECTION WITH SUCH REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.


 


(B)   THE HOLDER, BY SUCH HOLDER’S ACCEPTANCE OF THE REGISTRABLE SECURITIES,
AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE COMPANY IN
CONNECTION WITH THE


 


5

--------------------------------------------------------------------------------



 


PREPARATION AND FILING OF THE REGISTRATION STATEMENT HEREUNDER, UNLESS SUCH
HOLDER HAS NOTIFIED THE COMPANY IN WRITING OF SUCH HOLDER’S ELECTION TO EXCLUDE
ALL OF SUCH HOLDER’S REGISTRABLE SECURITIES FROM THE REGISTRATION STATEMENT.


 


(C)   THE HOLDERS SHALL NOT PREPARE OR USE ANY FREE WRITING PROSPECTUS (AS SUCH
TERM IS DEFINED IN RULE 405 UNDER THE SECURITIES ACT) UNLESS ANY AND ALL ISSUER
INFORMATION INCLUDED THEREIN HAS BEEN APPROVED BY THE COMPANY AND SUCH APPROVAL
SHALL NOT BE UNREASONABLY DELAYED, CONDITIONED OR WITHHELD.


 


(D)   AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE OF SUCH EVENT, THE HOLDERS
SHALL NOTIFY THE COMPANY OF THE OCCURRENCE OF ANY EVENT, AS A RESULT OF WHICH
THE PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES
AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(E)   EACH HOLDER AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF
THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTIONS 3(E)(B), 3(E)(C) OR
3(F) ABOVE, SUCH HOLDER SHALL IMMEDIATELY DISCONTINUE ITS DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT.


 


(F)    EACH HOLDER SHALL TAKE ALL OTHER REASONABLE ACTIONS NECESSARY TO EXPEDITE
AND FACILITATE THE DISPOSITION BY THE HOLDER OF THE REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT.


 


(G)   EACH HOLDER HEREBY COVENANTS AND AGREES THAT IT WILL COMPLY WITH ANY
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT APPLICABLE TO IT IN
CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT.

 

5.             Expenses.

 

All expenses incurred by the Company in complying with its obligations under
this Agreement shall be paid by the Company, except that the Company shall not
be liable for any  discounts or selling commissions to any underwriter in
respect of the Registrable Securities sold by any Holders.

 

6.             Indemnification and Contribution.

 


(A)   INDEMNIFICATION BY THE COMPANY.  IF ANY REGISTRABLE SECURITIES ARE
REGISTERED FOR RESALE UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EACH HOLDER OF SUCH REGISTRABLE
SECURITIES AND SUCH HOLDER’S DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, AGAINST
ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES, JOINT OR SEVERAL, TO WHICH
SUCH HOLDER OR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR AGENT MAY BECOME SUBJECT
UNDER THE SECURITIES ACT OR ANY OTHER STATUTE OR AT COMMON LAW, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES (OR ACTIONS IN RESPECT THEREOF)
ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE STATEMENT OF ANY MATERIAL FACT
CONTAINED, ON THE EFFECTIVE DATE THEREOF, IN THE REGISTRATION STATEMENT UNDER
WHICH SUCH REGISTRABLE SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT OR
ANY FINAL PROSPECTUS CONTAINED THEREIN (IN EACH CASE AS AMENDED OR


 


6

--------------------------------------------------------------------------------



 


SUPPLEMENTED, INCLUDING WITHOUT LIMITATION, ANY UPDATE PURSUANT TO
RULE 424(B) UNDER THE SECURITIES ACT), PROVIDED THAT SUCH FINAL PROSPECTUS WAS
USED TO EFFECT A SALE BY SUCH HOLDER, (II) THE OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING OR, WITH RESPECT TO ANY PROSPECTUS,
NECESSARY TO MAKE THE STATEMENTS THEREIN IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE NOT MISLEADING, OR (III) ANY VIOLATION BY THE COMPANY OF
THE SECURITIES ACT OR STATE SECURITIES OR BLUE SKY LAWS APPLICABLE TO THE
COMPANY AND RELATING TO ANY ACTION OR INACTION REQUIRED OF THE COMPANY IN
CONNECTION WITH SUCH REGISTRATION OR QUALIFICATION UNDER SUCH STATE SECURITIES
OR BLUE SKY LAWS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE LIABLE IN ANY
SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE
ARISES OUT OF OR IS BASED UPON ANY UNTRUE STATEMENT OR ANY OMISSION MADE IN SUCH
REGISTRATION STATEMENT, FINAL PROSPECTUS, OR AMENDMENT OR SUPPLEMENT BASED UPON
AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH
HOLDER SPECIFICALLY FOR USE IN SUCH REGISTRATION STATEMENT, PROSPECTUS, OR
AMENDMENT OR SUPPLEMENT. SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH HOLDER OR SUCH
DIRECTOR, OFFICER, EMPLOYEE OR AGENT.


 


(B)   HOLDERS’ INDEMNIFICATION.  IN CONNECTION WITH THE REGISTRATION STATEMENT,
EACH SUCH HOLDER WILL FURNISH TO THE COMPANY SUCH INFORMATION AS SHALL
REASONABLY BE REQUESTED BY THE COMPANY FOR USE IN SUCH REGISTRATION STATEMENT OR
PROSPECTUS AND SHALL SEVERALLY, AND NOT JOINTLY, INDEMNIFY, TO THE EXTENT
PERMITTED BY LAW, THE COMPANY, ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES (UNDER THE
SECURITIES ACT, AT COMMON LAW OR OTHERWISE), INSOFAR AS SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED ON THE
EFFECTIVE DATE THEREOF IN THE REGISTRATION STATEMENT, OR ANY FINAL PROSPECTUS
INCLUDED THEREIN (IN EACH CASE AS AMENDED OR SUPPLEMENTED, INCLUDING WITHOUT
LIMITATION, ANY UPDATE PURSUANT TO RULE 424(B) UNDER THE SECURITIES ACT), BUT
ONLY TO THE EXTENT THAT SUCH UNTRUE STATEMENT OF A MATERIAL FACT IS CONTAINED
IN, OR SUCH MATERIAL FACT IS OMITTED FROM, WRITTEN INFORMATION FURNISHED BY SUCH
HOLDER, SPECIFICALLY FOR USE IN SUCH REGISTRATION STATEMENT OR PROSPECTUS;
PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF SUCH HOLDERS HEREUNDER SHALL BE
LIMITED TO AN AMOUNT EQUAL TO THE NET PROCEEDS TO EACH HOLDER OF REGISTRABLE
SECURITIES SOLD IN CONNECTION WITH SUCH REGISTRATION.


 


(C)   INDEMNIFICATION PROCEDURES. PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY
HEREUNDER OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY
SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING
PARTY HEREUNDER, NOTIFY THE INDEMNIFYING PARTY IN WRITING THEREOF (AN
“INDEMNIFICATION NOTICE”), BUT THE OMISSION SO TO NOTIFY THE INDEMNIFYING PARTY
SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO ANY INDEMNIFIED
PARTY UNLESS THE INDEMNIFYING PARTY IS MATERIALLY AND ADVERSELY AFFECTED
THEREBY. IN CASE ANY SUCH ACTION SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PARTY
AND IT SHALL NOTIFY THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE
INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN AND, TO THE EXTENT IT
SHALL WISH, TO ASSUME AND UNDERTAKE THE DEFENSE THEREOF AND, AFTER NOTICE FROM
THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME
AND UNDERTAKE THE DEFENSE THEREOF, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO
SUCH INDEMNIFIED PARTY UNDER THIS SECTION 6(C) FOR ANY LEGAL EXPENSES
SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF. NOTWITHSTANDING THE FOREGOING, THE INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO EMPLOY ITS OWN COUNSEL AT ITS EXPENSE UNLESS (I) THE EMPLOYMENT OF SUCH
COUNSEL SHALL HAVE BEEN AUTHORIZED IN WRITING BY THE INDEMNIFYING PARTY OR
(II) THE ATTORNEYS


 


7

--------------------------------------------------------------------------------



 


FOR THE INDEMNIFYING PARTY SHALL HAVE CONCLUDED THAT THERE ARE DEFENSES
AVAILABLE TO THE INDEMNIFIED PARTY THAT ARE DIFFERENT FROM OR ADDITIONAL TO
THOSE AVAILABLE TO THE INDEMNIFYING PARTY AND SUCH COUNSEL REASONABLY CONCLUDES
THAT IT IS THEREFORE UNABLE TO REPRESENT THE INTERESTS OF BOTH THE INDEMNIFIED
AND INDEMNIFYING PARTY (IN WHICH CASE THE INDEMNIFYING PARTY MAY EMPLOY SEPARATE
COUNSEL). IN NO EVENT SHALL THE INDEMNIFYING PARTY BE LIABLE FOR FEES AND
EXPENSES OF MORE THAN ONE COUNSEL SEPARATE FROM ITS OWN COUNSEL.


 


(D)   IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION TO JOINT LIABILITY
UNDER THE SECURITIES ACT IN ANY CASE IN WHICH EITHER (I) ANY HOLDER OF
REGISTRABLE SECURITIES EXERCISING RIGHTS UNDER THIS AGREEMENT, OR ANY
CONTROLLING PERSON OF ANY SUCH HOLDER, MAKES A CLAIM FOR INDEMNIFICATION
PURSUANT TO THIS SECTION 6 BUT IT IS JUDICIALLY DETERMINED (BY THE ENTRY OF A
FINAL JUDGMENT OR DECREE BY A COURT OF COMPETENT JURISDICTION AND THE EXPIRATION
OF TIME TO APPEAL OR THE DENIAL OF THE LAST RIGHT OF APPEAL) THAT SUCH
INDEMNIFICATION MAY NOT BE ENFORCED IN SUCH CASE NOTWITHSTANDING THE FACT THAT
THIS SECTION 6 PROVIDES FOR INDEMNIFICATION IN SUCH CASE, OR (II) CONTRIBUTION
UNDER THE SECURITIES ACT MAY BE REQUIRED ON THE PART OF ANY SUCH SELLING HOLDER
OR ANY SUCH CONTROLLING PERSON IN CIRCUMSTANCES FOR WHICH INDEMNIFICATION IS
PROVIDED UNDER THIS SECTION 6; THEN, AND IN EACH SUCH CASE, THE COMPANY AND SUCH
HOLDER WILL CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS, DAMAGES OR LIABILITIES
TO WHICH THEY MAY BE SUBJECT (AFTER CONTRIBUTION FROM OTHERS) IN SUCH PROPORTION
SO THAT SUCH HOLDER IS RESPONSIBLE FOR THE PORTION REPRESENTED BY THE PERCENTAGE
THAT THE PUBLIC OFFERING PRICE OF ITS REGISTRABLE SECURITIES OFFERED BY THE
REGISTRATION STATEMENT BEARS TO THE PUBLIC OFFERING PRICE OF ALL SECURITIES
OFFERED BY SUCH REGISTRATION STATEMENT, AND THE COMPANY IS RESPONSIBLE FOR THE
REMAINING PORTION; PROVIDED, HOWEVER, THAT, IN ANY SUCH CASE, (A) NO SUCH HOLDER
WILL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE NET PROCEEDS RECEIVED
BY SUCH HOLDER FROM THE SALE OF SUCH REGISTRABLE SECURITIES OFFERED BY IT
PURSUANT TO SUCH REGISTRATION STATEMENT AND (B) NO PERSON OR ENTITY GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) WILL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON OR ENTITY WHO
WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 

7.             Miscellaneous.

 


(A)   NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PURSUANT TO THIS AGREEMENT
SHALL BE IN WRITING, EITHER HAND DELIVERED OR SENT BY CERTIFIED OR REGISTERED
MAIL WITH CHARGES PREPAID OR BY COMMERCIAL COURIER GUARANTEEING NEXT BUSINESS
DAY DELIVERY, OR SENT BY FACSIMILE, AND SHALL BE ADDRESSED:


 


(I)            IN THE CASE OF THE COMPANY, TO THE COMPANY AT ITS PRINCIPAL
OFFICE SET FORTH IN THE PURCHASE AGREEMENT; AND


 


(II)           IN THE CASE OF A HOLDER, TO THE ADDRESS PROVIDED BY SUCH HOLDER
TO THE COMPANY.


 

Any notice or other communication pursuant to this Agreement shall be deemed to
have been duly given or made and to have become effective (i) when delivered in
hand to the party to which it was directed, (ii) if sent by facsimile and
properly addressed in accordance with the foregoing provisions of this
Section 7(a), when received by the addressee, (iii) if sent by commercial
courier guaranteeing next business day delivery, on the business day following
the

 

8

--------------------------------------------------------------------------------


 

date of delivery to such courier, or (iv) if sent by first-class mail, postage
prepaid, and properly addressed in accordance with the foregoing provisions of
this Section 7(a), (A) when received by the addressee, or (B) on the third
business day following the day of dispatch thereof, whichever of (A) or
(B) shall be the earlier.

 


(B)   ASSIGNMENT. THE RIGHT TO HAVE THE COMPANY REGISTER REGISTRABLE SECURITIES
PURSUANT TO THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED ONLY WITH THE PRIOR
WRITTEN CONSENT OF THE COMPANY (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED), AND ANY SUCH ASSIGNMENT OR TRANSFER WITHOUT SUCH
CONSENT SHALL BE VOID AND OF NO EFFECT.  IN THE EVENT OF ANY SUCH PERMITTED
ASSIGNMENT OR TRANSFER BY ANY HOLDER TO ANY PERMITTED TRANSFEREE OF ALL OR ANY
PORTION OF SUCH REGISTRABLE SECURITIES, SUCH TRANSFER WILL BE ALLOWED ONLY IF:
(A) THE HOLDER AGREES IN WRITING WITH THE TRANSFEREE OR ASSIGNEE TO ASSIGN SUCH
RIGHTS, AND A COPY OF SUCH AGREEMENT IS FURNISHED TO THE COMPANY WITHIN A
REASONABLE TIME AFTER SUCH ASSIGNMENT, (B) THE COMPANY IS, WITHIN A REASONABLE
TIME AFTER SUCH TRANSFER OR ASSIGNMENT, FURNISHED WITH WRITTEN NOTICE OF (I) THE
NAME AND ADDRESS OF SUCH TRANSFEREE OR ASSIGNEE AND (II) THE REGISTRABLE
SECURITIES WITH RESPECT TO WHICH SUCH REGISTRATION RIGHTS ARE BEING TRANSFERRED
OR ASSIGNED, (C) IMMEDIATELY FOLLOWING SUCH TRANSFER OR ASSIGNMENT, THE
REGISTRABLE SECURITIES SO TRANSFERRED OR ASSIGNED TO THE TRANSFEREE OR ASSIGNEE
CONSTITUTE RESTRICTED SECURITIES, (D) AT OR BEFORE THE TIME THE COMPANY RECEIVED
THE WRITTEN NOTICE CONTEMPLATED BY CLAUSE (B) OF THIS SENTENCE THE TRANSFEREE OR
ASSIGNEE AGREES IN WRITING WITH THE COMPANY TO BE BOUND BY ALL OF THE PROVISIONS
CONTAINED HEREIN, AND (E) THE COMPANY IS FURNISHED WITH AN OPINION OF COUNSEL,
WHICH COUNSEL AND OPINION SHALL BE SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT THE PERMITTED ASSIGNMENT WOULD BE IN COMPLIANCE WITH THE SECURITIES ACT AND
ANY APPLICABLE STATE OR OTHER SECURITIES LAWS.


 


(C)   AMENDMENT AND WAIVER. THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY THE COMPANY AND BY THE REQUIRED HOLDERS. ANY
HOLDER MAY WAIVE ANY OF ITS, HIS OR HER RIGHTS UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, SUCH HOLDER’S RIGHT TO CAUSE ANY OTHER PERSON TO COMPLY WITH
SUCH OTHER PERSON’S OBLIGATIONS UNDER THIS AGREEMENT) ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY SUCH HOLDER; PROVIDED, HOWEVER, THAT (I) ANY RIGHTS UNDER THIS
AGREEMENT WHICH INURE TO THE BENEFIT OF ANY AND ALL HOLDERS (INCLUDING, WITHOUT
LIMITATION, THE RIGHT OF ANY AND ALL HOLDERS TO CAUSE ANY OTHER PERSON TO COMPLY
WITH SUCH OTHER PERSON’S OBLIGATIONS UNDER THIS AGREEMENT) MAY BE WAIVED ON
BEHALF OF ANY AND ALL HOLDERS BY AN INSTRUMENT IN WRITING SIGNED BY THE REQUIRED
HOLDERS. ANY WAIVER, PURSUANT TO THIS SUBSECTION 9(C), OF A BREACH OF THIS
AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT
BREACH.


 


(D)   GOVERNING LAW; HEADINGS. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICT
OF LAW PROVISIONS OF SUCH STATE. THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION HEREOF.


 


(E)   SEVERABILITY. IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT SHALL BE
INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


(F)    ENTIRE AGREEMENT. THIS AGREEMENT IS INTENDED BY THE PARTIES AS A FINAL
EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE
STATEMENT OF THE


 


9

--------------------------------------------------------------------------------



 


AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN AND THEREIN. THIS AGREEMENT AND THE PURCHASE AGREEMENT
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND THEREIN.


 


(G)   COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND IT SHALL NOT BE NECESSARY IN
MAKING PROOF OF THIS AGREEMENT TO PRODUCE OR ACCOUNT FOR MORE THAN ONE SUCH
COUNTERPART.


 


(H)   TERMINATION OF REGISTRATION RIGHTS. ALL OF THE COMPANY’S OBLIGATIONS TO
REGISTER REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT (INCLUDING
WITHOUT LIMITATION TO KEEP THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE
SECURITIES CONTINUOUSLY EFFECTIVE) SHALL TERMINATE, IF NOT PREVIOUSLY TERMINATED
PURSUANT TO THE TERMS OF SECTION 2(A), UPON THE EARLIER OF (X) TWO (2) YEARS
FROM THE DATE OF THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT AND (Y) SUCH
DATE THAT EACH HOLDER MAY SELL ALL OF THE REGISTRABLE SECURITIES HELD BY SUCH
HOLDER WITHIN A THREE-MONTH PERIOD IN ACCORDANCE WITH RULE 144(D) (THE
“TERMINATION DATE”); PROVIDED, THAT THE TERMINATION DATE SHALL BE EXTENDED FOR
THE REGISTRABLE SECURITIES FOR A PERIOD OF TIME EQUAL TO THE LENGTH OF: (1) ANY
BLACKOUT PERIODS; PLUS (2) A PERIOD OF TIME OF UP TO THREE (3) MONTHS TO THE
EXTENT THAT THE REQUIRED HOLDERS DETERMINE IN GOOD FAITH AND AFTER CONSULTATION
WITH THE COMPANY THAT AN EXTENSION IS SO REQUIRED DUE TO MARKET CONDITIONS; PLUS
(3) THE PERIOD DURING WHICH A STOP ORDER ISSUED BY THE COMMISSION IS IN EFFECT.
THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY EXTENSION DESCRIBED ABOVE SHALL BEGIN
TO RUN UPON ITS OCCURRENCE REGARDLESS OF WHETHER A PRIOR EXTENSION IS IN EFFECT.


 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Sellers have executed this Agreement as
of the date first above written.

 

 

NEXCEN BRANDS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert D’Loren

 

 

Name:

Robert D’Loren

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

GREAT AMERICAN COOKIE COMPANY
FRANCHISING, LLC

 

 

 

 

 

 

 

By:

/s/ Michael Ward

 

 

Name:

Michael Ward

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

GREAT AMERICAN MANUFACTURING,
LLC

 

 

 

 

By:

/s/ Michael Ward

 

 

Name:

Michael Ward

 

 

Title:

Executive Vice President

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------